Citation Nr: 1424143	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for spina bifida occulta.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and October 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2014; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for spina bifida being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as PTSD and anxiety disorder, was caused by his service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD and anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends that he has PTSD as a result of his experiences as a military policeman working as a guard in the stockade.  The Veteran has cited to an instance in which a prisoner threatened him with a razor blade and multiple other instances in which he has said his life was verbally threatened.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been variously diagnosed with PTSD and anxiety disorder.

The Veteran's service personnel records reflect that he worked as a military policeman at Fort Benning.  The Veteran submitted a statement from a fellow service member confirming that he worked with the Veteran at the Fort Benning stockade and that there were times when the prisoners rebelled and the work environment became hostile and dangerous.

In a January 2012 letter the Veteran's private physician stated that she has treated him since 2002 for generalized anxiety disorder and PTSD.  She explained that the Veteran has triggers for his recollections of experiences in service, noting particularly the Veteran's report of an inmate threatening him with a razor.

In January 2009 the Veteran underwent an initial psychiatric evaluation at the VA.  He reported his experiences as a military policeman and was diagnosed with chronic PTSD with depression and anxiety.  VA records show he continued to receive treatment for his psychiatric condition, later noted to be PTSD with depression and insomnia, at least through 2010.

In November 2010 the Veteran was afforded a VA examination.  The examiner found that the Veteran did not meet the criteria for PTSD but diagnosed him with anxiety disorder linked to his symptoms of anxiety, which the Veteran reported as related to his service.  The examiner noted the Veteran did not endorse any avoidance symptoms, which is required for a PTSD diagnosis.

The Board finds that the Veteran's private physician, VA treating physicians, and the VA examiner all have diagnosed the Veteran with an acquired psychiatric disorder based on the same reported symptoms, including exaggerated startle response and distressing dreams/recollections, although the diagnosis has been given as both anxiety disorder and PTSD.  

Further, the Veteran has described similar stressors to his treating physicians and the VA examiner from his time in service working in the stockade.  The Veteran's descriptions of his stressor experiences in service are supported by his personnel records showing his assignment as a military policeman at Fort Benning and the statement by the fellow serviceman attesting that at times it was a hostile and dangerous work environment.  Although the specific incidents described by the Veteran have not been corroborated, the Board finds that the Veteran is credible and the evidence of record generally supports what he has described.  Further, he has sought treatment over the course of years for his condition and his treating providers have not raised any concerns as to his truthfulness. 

Therefore, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for a psychiatric disorder, diagnosed as PTSD and anxiety disorder.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, is granted.


REMAND

Spina bifida is a birth defect.  See 38 C.F.R. §§ 3.814 , 3.815 (2013).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

The Board finds that an additional VA examination is required as the evidence is unclear whether the Veteran has a superimposed disease or injury that aggravated the Veteran's spina bifida occulta.  The August 2010 VA examiner opined that the Veteran's back pain is most likely caused by or a result of his service but that it would be mere speculation as to whether the Veteran's spina bifida occulta was aggravated in service.  The Veteran's treating chiropractor suggested that spina bifida can cause the increased stress on the soft tissue of the stabilizing muscle of the trunk.  Abnormal activity could then destabilize the lumbar motor unit with long-term stress causing additional muscular problems.  However, neither the VA examiner nor the chiropractor cited an in-service injury or offered a diagnosis separate from spina bifida occulta as the cause of the Veteran's back pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, this matter is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination.  The examiner should perform all necessary tests to diagnose the Veteran with all current back conditions.  If a condition other than spina bifida occulta is diagnosed, the examiner should opine as to whether that condition is related to the Veteran's service and whether it superimposed on the Veteran's pre-existing spina bifida occulta to cause a permanent aggravation.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


